        Case 2:20-cv-00170-PSH Document 18 Filed 08/16/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION


TERRY WATSON                                                             PLAINTIFF


VS.                           No. 2:20-cv-00170 PSH


KILOLO KIJAKAZI,1 Acting Commissioner,
    Social Security Administration                                     DEFENDANT


                                   JUDGMENT

       Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice.

       IT IS SO ORDERED this 16th day of August, 2021.



                                         UNITED STATES MAGISTRATE JUDGE




             1

Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, and
is the proper defendant. Fed. R. Civ. P. 25(d).
